NEWS RELEASE FOR RELEASE ON OR AFTER: November 3, 2008 FOR ADDITIONAL INFORMATION, PLEASE CONTACT: David A. Barta Vice President, Chief Financial Officer 608-361-7405 Page 1 REGAL BELOIT REPORTS RECORD SALES AND EARNINGS FOR THE THIRD QUARTER OF November 3, 2008 (Beloit, WI):Regal Beloit Corporation (NYSE:RBC) today reported record financial results for the third quarter ended September 27, 2008. Record quarterly sales were driven by robust market demand for generators and industrial and HVACR motor products, coupled with strong operational execution and productivity improvements. The sales and earnings performance was achieved in spite of continued raw material cost inflation and a challenging global economic environment. “We are very pleased with our record results for the third quarter, despite continued cost pressures and market uncertainties.The diversity in our end-markets, a focus on expanding our global footprint in high growth regions, and the ability to continuously bring innovation to our industry have helped us overcome significant headwinds over the past few months,” commented Henry W. Knueppel, Chairman and Chief Executive Officer of RegalBeloit.“Due to our strong fundamentals and our ability to successfully implement our strategies over the past several years, we remain poised to capitalize on accelerating growth opportunities. While we recognize the economic challenges in the short-term, we are well-positioned to capture the growth potential resulting from increased demand for energy efficiency products and global acquisitions.” Sales for the third quarter of 2008 were $620.6 million, a 38.1% increase over the $449.4 million reported for the same period in 2007.The third quarter of 2008 included $122.6 million in sales from the four 2007 acquisitions, as compared to $28.3 million for the third quarter of 2007.An additional $34.2 million of the third quarter 2008 sales are attributable to the Hwada acquisition completed on April 25, 2008. In the Electrical segment, sales increased 42.5%, which includes the positive impact of the acquisitions noted above.Exclusive of the acquired businesses, Electrical segment sales are up 10.8%, largely due to global generator sales increasing 25.0%, commercial and industrial motors sales in North America increasing 9.1% andHVACR motor sales increasingas well.Sales in the Mechanical segment increased 5.3% from the prior year period. From a geographic perspective, Asia-based sales increased 101.1%, including the impact of acquired businesses, as compared to the third quarter of 2007.In total, sales to regions outside of the United States were 26.8% of total sales for the third quarter of 2008, in comparison to 19.4% for the same period of 2007. From an energy efficiency perspective, sales of high efficiency motor and gear products were 13.6% of total sales. Exclusive of the acquired businesses, sales of high efficiency products increased 28.4% over the comparable data from the third quarter of 2007. Further, the impact of foreign currency exchange rate changes, excluding acquisitions, from the year ago period added 0.5% to total sales. Regal Beloit Corporation News Release Page 2 of 6 The gross profit margin for the third quarter of 2008 was 21.4% as compared to the 23.8% reported for the comparable period of 2007.The decrease was primarily driven by lower gross profit margins of 17.3% from the acquired businesses and higher material costs throughout the quarter.Net of the impact of product price increases, the material cost increases totaled $13.0 million. Operating expenses were $67.1 million (10.8% of sales) in the third quarter 2008 versus $53.3 million (11.9% of sales) for the same period in 2007.Income from operations was $65.7 million versus $53.4 million in the comparable period of 2007.As a percent of sales, income from operations was 10.6% for the third quarter 2008 versus 11.9% in the comparable period of 2007.This decrease reflected lower operating profit margins from the acquired businesses and increased raw material costs which were partially offset by contributions from new products, pricing actions, and productivity. Net interest expense was $6.7 million for the quarter, versus $4.8 million in the comparable period of 2007.The increase reflected higher levels of average debt outstanding driven by the acquisitions completed in the third and fourth quarters of 2007, as well as the Hwada acquisition completed in April of Net income for the third quarter of 2008 was $36.9 million, an increase of 18.1% versus the $31.2 million reported in the comparable period of 2007.Fully diluted earnings per share increased 18.5% to $1.09, as compared to $0.92 per share reported in the third quarter of 2007. Cash flow from operations was $42.3 million in the third quarter 2008, as compared to $68.2 million in the year ago period, reflecting an increase in working capital driven by increases in inventory and trade accounts receivable.Productivity and new product-oriented capital spending was $15.8 million for the quarter, as compared to $6.0 million for the comparative period in 2007. Depreciation and amortization was $14.9 million versus $10.0 million for the comparative period of 2007.Total debt at the end of the quarter was $571.2 million, a $3.0 million increase from the end of the second quarter and $7.0 million increase from the end of “While we remain confident in our strategy that has positioned us to succeed in the long-term, we anticipate continued material cost pressures and uncertain economic conditions throughout the fourth quarter,” added Knueppel. “Given these headwinds, we believe earnings per share to be in the range of $.67 to $.75 for the fourth quarter. Regal Beloit will be holding a conference call to discuss third quarter financial results at 10:30 AM CST, Tuesday, November 4, 2008.Interested parties should call 866-394-7807 (domestic) or 706-634-1728 (international), conference ID 71041041.A replay of the call will be available through November 14 at 800-642-1687 (domestic) or 706-645-9291 (international), access code 71041041. Regal Beloit Corporation News
